Citation Nr: 0600115	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss 
in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from March 1984 to 
July 1985.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision in which 
the RO granted service connection for left hear hearing loss.  
As the RO had previously granted service connection for right 
ear hearing loss, the RO assigned an initial 10 percent for 
bilateral hearing loss, effective September 19, 2002.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in September 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2003.

As the appeal emanates from the grant of service connection 
for left ear hearing loss and the veteran's disagreement with 
the initial 10 percent rating assigned for bilateral hearing 
loss, the Board has characterized the claim for an initial 
rating in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In February 2005, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the June 2005 supplemental SOC (SSOC) 
and returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in March 
2004, the veteran appeared before a Veteran's Law Judge who 
has recently retired from the Board.  In December 2005, the 
Board notified the veteran and informed him that he was 
entitled to another hearing before another Veteran's Law 
Judge.  In a December 2005 response, the veteran indicated 
that he did not desire another hearing.  




FINDINGS OF FACT

1.  Audiometric testing in July 2003 revealed Level XI 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  

2.  Audiometric testing in May 2005 revealed Level XI hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100 (2005)), 
and 4.86 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating for bilateral hearing loss has been 
accomplished.

Through a July 2003 notice letter, written notice was 
furnished to the veteran by the RO.  At that time, he was 
informed of the need to submit evidence to prove his claim 
for service connection for left ear hearing loss.  In August 
2003, the RO granted the veteran's service-connection claim 
for left ear hearing loss, and the veteran appealed the 
initial rating assigned for bilateral hearing loss.  

Subsequently, the veteran was advised of the evidence 
necessary to support his claim.  The Board notes that in an 
October 2003 SOC, as well as a June 2005 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the issue of an initial rating for 
bilateral hearing loss, the evidence that had been considered 
in connection with the appeal, and the bases for the 
assignment of a higher rating.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

The Board notes that the June 2003 notice letter was issued 
in connection with the claim for service connection for left 
ear hearing loss.  Although the rating decision on appeal 
granted service connection for that disability, and, in turn, 
assigned an initial 10 percent rating for bilateral hearing 
loss, the veteran filed a notice of disagreement (NOD) with 
the initial rating assigned.  In such situations, VA's 
General Counsel has held that further notice of the VCAA is 
unnecessary. See VAOPGCPREC 8-2003 (Dec. 22, 2003). In its 
opinion, the General Counsel held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives an NOD that 
raises a new issue, section of 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. The Board is bound in 
its decisions by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2005).

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent medical records 
that he had in his possession.  Given that fact, as well as 
the RO's instructions to him, as noted above, the Board finds 
that the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to his 
claim.  As such, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the August 2003 rating action on appeal.  
Nevertheless, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, in the July 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  The October 2003 SOC 
and the June 2005 SSOC notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to the claim.  After 
the notice letter, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are VA and private treatment 
records, and a transcript of the veteran's testimony before 
the Board.  In connection with his claim, the veteran has 
been afforded a number of VA examinations, the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for a higher initial 
rating for bilateral hearing loss that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  



The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
80
80
LEFT
25
25
25
35
30

Pure tone threshold averages were 85 decibels (dB) in the 
right ear and 29 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 4 percent in the right 
ear and 100 percent in the left ear.  The audiologist noted 
that the veteran had very poor speech discrimination in the 
right ear, and excellent speech discrimination in the left 
ear.  

On, audiological testing in May 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
95
95
95
LEFT
25
25
25
35
30

Pure tone threshold averages were 95 dB in the right ear and 
29 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and 96 
percent in the left ear.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. §  4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the July 
2003 audiometric evaluation reveals Level XI hearing acuity 
in the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The May 2005 audiometric evaluation findings reveal 
the same findings;  Level XI hearing acuity in the right ear, 
and Level I hearing acuity in the left ear, based on 
application of the reported findings to Table VI.  

The Board also points out that the pure tone thresholds 
recorded in July 2003 and May 2005 reflect hearing loss of 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz); hence, exceptional hearing 
impairment under 38 C.F.R. § 4.86(a) is demonstrated.  
However, the Board finds that application of that regulatory 
section does not result in a higher rating.  Applying these 
findings to 38 C.F.R. §  4.85, Table VIA, results in a 
designation of Level IX hearing acuity in the right ear, 
which is lower than the Level XI designation derived when the 
results are applied to 38 C.F.R. §  4.85, Table VI.  
Application of these results to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100, which is less than the current 10 percent rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 10 
percent for bilateral hearing loss at any point since 
September 19, 2002.  Thus, staged rating, pursuant to 
Fenderson, is not warranted.  

The Board has considered the statements and testimony 
provided by the veteran regarding the severity of his 
bilateral hearing loss.  The veteran's representative 
explained in the September 2005 statement in lieu of a Form 
646 that the veteran's unique hearing loss warrants 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. §  3.321(b).  The veteran's hearing loss reportedly 
interferes with his job as a truck driver. 

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi,  3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Given the mechanical nature of deriving the evaluation for 
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 would be inapplicable in the 
evaluation of his claim (cited to in the October 2003 SOC).  
However, even if consideration of those provisions in rating 
his disability was appropriate, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the claim 
for a higher initial rating for bilateral hearing loss must 
be denied.  Given the mechanical method of deriving ratings 
for hearing loss, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


